DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 21 September 2022.
Claim(s) 1, 3, 5, and 7-9  is/are pending and present for examination.  Claim(s) 1 and 5 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 2, 4, and 6 have been cancelled.
Claims 1, 5, and 7 have been amended.
Claims 8 and 9 have been newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, USPGPUB No. 2018/0357291, filed on 7 June 2017, and published on 13 December 2018, in view of Jain et al, U.S. Patent No. 10,659,371, filed on 11 December 2017, and issued on 19 May 2020, and in further view of Gladwin et al, USPGPUB No. 2021/0124744, filed on 28 October 2019, and published on 29 April 2021.
As per independent claims 1 and 5, Choi, in combination with Jain and Gladwin, discloses:
An information processing system that includes an acceptance unit configured to transmit, to a processing system which can be scaled out, an event accepted from an external apparatus, the information processing system comprising:
one or more memories storing a set of instructions {See Choi, [0005], wherein this reads over “In one aspect, a first use level is determined for at least one computing resource, such as memory or one or more processors”}; and
one or more processors that execute the set of instructions to {See Choi, [0126], wherein this reads over “The request queue 1150 can be a data structure physically implemented in a computer device (e.g., in memory and/or stored in a persistent storage medium)”}:
check an operation rate of a database system based on acceptance of an event from an external apparatus {See Jain, column 13, lines 34-52, wherein this reads over “ Based on a determination that accepting the request would not exceed the service throttling limit, the method 500 may continue by determining whether a node throttling limit for a server node of the fleet of server nodes has been exceeded, at 508. In some embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a quantity of requests in a given time period for the server node to exceed the node throttling limit. In other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a CPU utilization for the server node to exceed the node throttling limit. In yet other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a workload for the server node to exceed the node throttling limit.”; and column 14, lines 1-4, wherein this reads over “Based on a determination that accepting the request would exceed the service throttling limit or exceed the node throttling limit, the method 500 may continue by rejecting the request, at 512.”}, wherein the database system is a system which cannot be scaled out and receives a processing request related to the event from the processing system {See Jain, column 2, lines 7-23, wherein this reads over “The system includes a plurality of server nodes to perform a service” and “The operations include receiving a request for the service. The operations also include calculating whether accepting the request would exceed a service throttling limit for the plurality of server nodes for the service and whether accepting the request would exceed a node throttling limit for a server node of the plurality of server nodes.”};
determine an importance of the accepted event based on a type of the accepted event {See Choi, [0086], wherein this reads over “The context 836 can be used to store other information related to the query request, such as a timestamp associated with the time the query language request was initiated, a session identifier, a transaction identifier, a statement identifier, dependencies on other jobs, and the number of threads used to execute the query “; and [0113], wherein this reads over “The session manager 1122 can track various parameters of a session with a database client 1102, 1104, 1106 and store the information as session information 1126. For example, the session information 1126 can include an identifier for the database client 1102, 1104 1106, which may be associated with a priority level (that is, requests from that database client may be prioritized lower or other than for other database clients), and information regarding prior database requests issued by the database client, including in a particular session (e.g., a particular connection instance between the client and the database system where one or more database operations are carried out).”; and [0130], wherein this reads over “For example, as indicated in the session information 1126, a particular session may be associated with a higher or lower priority than other sessions, or session information may be used to gauge the potential resource use associated with a request from a particular client 1102, 1104, 1106 (in turn associated with a particular session). Higher priority sessions may be prioritized by the listener 1134 for dequeuing. Information regarding potential resource use by a request may be gauged using the session information 1126, with increased resource use typically making it more likely that a request will be enqueued in the request queue 1150 by the queue manager 1146, and used by the listener component 1134 to determine whether free system resources are sufficient to allow a particular request to be dequeued”} and execution date and time of the accepted event {See Gladwin, [0439], wherein this reads over “An entry 1655 can include a timestamp or otherwise indicate an ordering or priority relative to other queries in the same or different queue. An entry 1655 can include the query cost data generated by query pricing module 880.”}; and
adjust processing ability of the processing system based on the checked operation rate of the database system and a predetermined operation rate limit corresponding to the determined importance of the accepted event {See Jain, column 4, line 60 – column 5, line 13, wherein this reads over “For example, load balancer 102 may distribute the service requests evenly to the server nodes in order to evenly distribute the resource requirements needed to fulfill the service requires. In another example, load balancer 102 may distribute all of the service requests to one server node of the plurality of server nodes 112 up until the server node reaches a maximum request limit. In some embodiments, the maximum request limit may correspond to a throttling limit. For example, the throttling limit may correspond to a quantity of service requests in a given period of time that the server node can handle. The throttling limit may be based on a service level agreement (SLA) with clients 150, hardware configuration limits, CPU utilization, recent bandwidth consumption, number of concurrent connections, or any combination thereof” and “For example, the header information may include account information for clients 150 that may be used to look up SLAs or similar information that identifies a given client's throttling limit”; and column 12, lines 36-47, wherein this reads over “[i]n some embodiments, based on a determination that the node throttling limit would be exceeded, the actions may include closing a connection to the server node from the load balancer. For example, the connection may be established to transmit requests to the server node, and when the node throttling limit would be exceeded, the connection may be closed to prevent additional requests from being sent to the server node. In other embodiments, based on a determination that the node throttling limit would be exceeded, the actions may include requesting that the client reestablish a new connection for subsequent requests for services”}. 
	Choi fails to disclose the claimed feature of “check an operation rate of a database system based on acceptance of an event from an external apparatus, wherein the database system is a system which cannot be scaled out and receives a processing request related to the event from the processing system” and “adjust processing ability of the processing system based on the checked operation rate of the database system and a predetermined operation rate limit corresponding to the determined importance of the accepted event.”
	Jain is directed to the invention of managing throttling limits in a distributed system.  Jain discloses a system wherein a plurality of server nodes are utilized to perform a service.  It is noted that Jain does not disclose a system wherein the plurality of server nodes are expandable.  Hence, it is noted that Jain would disclose a system which cannot be scaled out.  
As per the claimed feature of “check an operation rate of a database system based on acceptance of an event from an external apparatus…”,  Jain discloses that said system of server nodes receives a request for service from a load balancer (i.e. a first system).  See Jain, column 2, lines 7-23.  Furthermore, Jain discloses that “determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a quantity of requests in a given time period for the server node to exceed the node throttling limit.”  See Jain, column 13, lines 34-52.  That is, Jain discloses that a check of an operation rate (i.e. calculating whether a node throttling limit is exceeded) is made once a request is received.  
	As per the claimed feature of “adjust processing ability of the processing system based on the checked operation rate of the database system and a predetermined operation rate limit corresponding to the determined importance of the accepted event,” Jain discloses that “load balancer 102 may distribute all of the service requests to one server node of the plurality of server nodes 112 up until the server node reaches a maximum request limit” wherein “the maximum request limit may correspond to a throttling limit.”  See Jain, column 4, line 60 – column 5, line 13.  Additionally, Jain discloses that “the throttling limit may correspond to a quantity of service requests in a given period of time that the server node can handle” wherein “[t]he throttling limit may be based on a service level agreement (SLA) with clients 150, hardware configuration limits, CPU utilization, recent bandwidth consumption, number of concurrent connections, or any combination thereof.”  Id. That is, Jain discloses a load balancer which determines whether the level of service requests (i.e. the checked operation rate) exceeds the maximum request limit corresponding to a throttling limit (i.e. a predetermined operation rate limit).  Furthermore, wherein Jain discloses that ““[t]he throttling limit may be based on a service level agreement (SLA) with clients 150,” said disclosure would have read upon the claimed feature of “a predetermined operation rate limit corresponding to the determined importance of the accepted event.”  That is, wherein the throttling limit is determined based upon a SLA, it would have been obvious to one of ordinary skill in the art that the importance of the accepted event may be determined based upon whether or not said event fell within the scope of a particular SLA to allow for a higher or lower throttling limit.  Furthermore, regarding the claimed feature of “adjust processing ability,” Jain discloses that “based on a determination that the node throttling limit would be exceeded, the actions may include closing a connection to the server node from the load balancer” and “the connection may be established to transmit requests to the server node, and when the node throttling limit would be exceeded, the connection may be closed to prevent additional requests from being sent to the server node” while “[i]n other embodiments, based on a determination that the node throttling limit would be exceeded, the actions may include requesting that the client reestablish a new connection for subsequent requests for services.”  See Jain, column 12, lines 36-47.  That is, Jain discloses that connections may be closed or new connections may be established (i.e. adjusting a processing ability) based upon whether or not the throttling limit is exceeded.  Wherein Choi is directed to a system for managing OLAP workloads, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Choi with that of Jain for the predictable result of a system wherein managing the OLAP workloads further includes throttling requests when a node throttling limit is exceeded.
	The combination of Choi and Jain fails to disclose the claimed feature of “determine an importance of the accepted event based on.. execution date and time of the accepted event.”  While Choi discloses determining said importance of the acceptance based on a type of the accepted event, Choi fails to explicitly disclose that said determination also includes “execution date and time of the accepted event.”
	Gladwin is directed to the invention of a query processing system which prioritizes compliant queries.  Specifically, Gladwin discloses that “[a]n entry 1655 can include a timestamp or otherwise indicate an ordering or priority relative to other queries in the same or different queue” and “[a]n entry 1655 can include the query cost data generated by query pricing module 880.”  See Gladwin, [0439].  That is, Gladwin discloses a system wherein entries are created for queries, wherein said entries are indicative of the query priority according to a timestamp (i.e. an importance based on execution date and time of the accepted event).  Accordingly, wherein Gladwin is directed to a query processing system which allows for the storage of entries related to queries based upon a temporal priority, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Choi and Jain with that of Gladwin for the predictable result of a system wherein session manager of Choi may further store information related to queries based upon the timestamp data provided by Gladwin.
As per dependent claim 3, Choi, in combination with Jain and Gladwin, discloses:
The information processing system according to claim 1, wherein the acceptance unit is a queue for storing events from the external apparatus {See Choi, [0118], wherein this reads over “New database requests from database clients 1102, 1104, 1106 are accepted, and placed in a queue, if system resource use is higher than the threshold. Optionally, in some embodiments, requests for database operation can be refused or rejected if system resource use is higher than another threshold, or if the queue is full.”}. 
As per dependent claim 7, Choi, in combination with Jain and Gladwin, discloses:
The information processing system according to claim 1, wherein the one or more processors further execute the set of instructions to:
determine whether to process the event accepted from the external apparatus based on the checked operation rate of the database system {See Jain, column 13, lines 34-52, wherein this reads over “ Based on a determination that accepting the request would not exceed the service throttling limit, the method 500 may continue by determining whether a node throttling limit for a server node of the fleet of server nodes has been exceeded, at 508. In some embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a quantity of requests in a given time period for the server node to exceed the node throttling limit. In other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a CPU utilization for the server node to exceed the node throttling limit. In yet other embodiments, determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a workload for the server node to exceed the node throttling limit.”; and column 14, lines 1-4, wherein this reads over “Based on a determination that accepting the request would exceed the service throttling limit or exceed the node throttling limit, the method 500 may continue by rejecting the request, at 512.”};
activate a processing unit to execute the processing of the event in a case where it is determined to process the accepted event, wherein the processing unit is included in the processing system, wherein activation of a plurality of the processing units is executable, and wherein the activated processing unit executes the processing of the event {See Jain, column 13, lines 62+67, wherein this reads over “Based on a determination that accepting the request would not exceed the node throttling limit for the server node, the method 500 continues by sending the request to the server node for processing at the server node”}; and
not activate a processing unit to execute the processing of the event in a case where it is not determined to process the accepted event {See Jain, column 14, lines 1-4, wherein this reads over “Based on a determination that accepting the request would exceed the service throttling limit or exceed the node throttling limit, the method 500 may continue by rejecting the request, at 512.”}.
As per dependent claim 8, Choi, in combination with Jain and Gladwin, discloses:
The information processing system according to claim 1, wherein the predetermined operation rate limit includes a central processing unit (CPU) use rate limit corresponding to the determined importance of the accepted event {See Jain, column 4, line 60 – column 5, line 13, wherein this reads over “The throttling limit may be based on a service level agreement (SLA) with clients 150, hardware configuration limits, CPU utilization, recent bandwidth consumption, number of concurrent connections, or any combination thereof” and “For example, the header information may include account information for clients 150 that may be used to look up SLAs or similar information that identifies a given client's throttling limit”.}
As per dependent claim 9, Choi, in combination with Jain and Gladwin, discloses:
The information processing system according to claim 1, wherein the predetermined operation rate limit includes a memory use rate limit corresponding to the determined importance of the accepted event {See Jain, column 4, line 60 – column 5, line 13, wherein this reads over “The throttling limit may be based on a service level agreement (SLA) with clients 150, hardware configuration limits, CPU utilization, recent bandwidth consumption, number of concurrent connections, or any combination thereof” and “For example, the header information may include account information for clients 150 that may be used to look up SLAs or similar information that identifies a given client's throttling limit”.}.

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. 103
Applicant asserts the argument that the cited prior art fails to disclose the claimed feature of “adjust processing ability of the processing system based on the checked operation rate of the database system and a predetermined operation rate limit corresponding to the determined importance of the accepted event.”  It is noted that Applicant directs most of his arguments to the cited prior art of Choi.  See Amendment, pages 6-7.  It is noted Applicant’s arguments directed to Choi are moot in view of the citation to the prior art of Jain which has been applied to the aforementioned feature.  With regards to the prior art of Jain, Applicant asserts the argument that “Jain does not teach adjusting processing ability of a processing system…” and “a predetermined operation limit that corresponds to a determined importance of an accepted event.”  See Amendment, page 8.  The Examiner respectfully disagrees.
As per the claimed feature of “check an operation rate of a database system based on acceptance of an event from an external apparatus…”,  Jain discloses that said system of server nodes receives a request for service from a load balancer (i.e. a first system).  See Jain, column 2, lines 7-23.  Furthermore, Jain discloses that “determining whether accepting the request would exceed the node throttling limit includes calculating whether accepting the request would cause a quantity of requests in a given time period for the server node to exceed the node throttling limit.”  See Jain, column 13, lines 34-52.  That is, Jain discloses that a check of an operation rate (i.e. calculating whether a node throttling limit is exceeded) is made once a request is received.  
As per the claimed feature of “adjust processing ability of the processing system based on the checked operation rate of the database system and a predetermined operation rate limit corresponding to the determined importance of the accepted event,” Jain discloses that “load balancer 102 may distribute all of the service requests to one server node of the plurality of server nodes 112 up until the server node reaches a maximum request limit” wherein “the maximum request limit may correspond to a throttling limit.”  See Jain, column 4, line 60 – column 5, line 13.  Additionally, Jain discloses that “the throttling limit may correspond to a quantity of service requests in a given period of time that the server node can handle” wherein “[t]he throttling limit may be based on a service level agreement (SLA) with clients 150, hardware configuration limits, CPU utilization, recent bandwidth consumption, number of concurrent connections, or any combination thereof.”  Id. That is, Jain discloses a load balancer which determines whether the level of service requests (i.e. the checked operation rate) exceeds the maximum request limit corresponding to a throttling limit (i.e. a predetermined operation rate limit).  Furthermore, wherein Jain discloses that ““[t]he throttling limit may be based on a service level agreement (SLA) with clients 150,” said disclosure would have read upon the claimed feature of “a predetermined operation rate limit corresponding to the determined importance of the accepted event.”  That is, wherein the throttling limit is determined based upon a SLA, it would have been obvious to one of ordinary skill in the art that the importance of the accepted event may be determined based upon whether or not said event fell within the scope of a particular SLA to allow for a higher or lower throttling limit.  Furthermore, regarding the claimed feature of “adjust processing ability,” Jain discloses that “based on a determination that the node throttling limit would be exceeded, the actions may include closing a connection to the server node from the load balancer” and “the connection may be established to transmit requests to the server node, and when the node throttling limit would be exceeded, the connection may be closed to prevent additional requests from being sent to the server node” while “[i]n other embodiments, based on a determination that the node throttling limit would be exceeded, the actions may include requesting that the client reestablish a new connection for subsequent requests for services.”  See Jain, column 12, lines 36-47.  That is, Jain discloses that connections may be closed or new connections may be established (i.e. adjusting a processing ability) based upon whether or not the throttling limit is exceeded.  Wherein Choi is directed to a system for managing OLAP workloads, it would have been obvious to one of ordinary skill in the art at the effective filing date to improve the prior art of Choi with that of Jain for the predictable result of a system wherein managing the OLAP workloads further includes throttling requests when a node throttling limit is exceeded.
Accordingly, the claim rejections under 35 U.S.C. 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/